COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


ROBERT DOUGLAS CLARK
                                             MEMORANDUM OPINION*
v.   Record No. 1413-02-4                         PER CURIAM
                                               NOVEMBER 5, 2002
FLUOR DANIELS/FLUOR CORPORATION AND
 UNITED STATES FIDELITY AND GUARANTY COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Mark S. Thrash, on brief), for appellant.

             (Gary L. Denton; The Law Offices of Gary L.
             Denton, on brief), for appellees.


     Robert Douglas Clark (claimant) contends the Workers'

Compensation Commission erred in finding that his cervical and

left knee conditions, and subsequent need for surgery, were not

causally related to his compensable May 2, 1989 back injury.

Upon reviewing the record and the parties' briefs, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission held that claimant failed to carry his

burden of proving that the physical therapy prescribed for his

compensable back condition caused his cervical and left knee

problems and subsequent surgery.   In so ruling, the commission

found as follows:

          [Claimant] underwent considerable physical
          therapy for his lumbar region beginning in
          January 1999, but . . . he did not
          specifically describe any particular
          exercise or therapy session that caused the
          onset of his symptoms. For example, on May
          10, 1999, the claimant reported an increase
          in his cervical symptoms and that the
          swelling in his left knee had worsened.
          Although he partially attributed these
          conditions to the physical therapy session,
          he made no direct or specific attribution,
          and our reading of the note indicates that
          the therapist felt that the conditions were
          preexisting.

               [C]laimant did not mention any knee
          pain during the course of the emergency
          medical treatment he received on June 29,
          1999, and described only neck and arm pain
          of one to two months' duration. . . .
          [C]laimant reported [to Dr. Tusher U. Gajjar
          on October 12, 1999] that "his neck pain
          started spontaneously with no inciting
          trauma. . . ." and that the physical
          therapy exercises exacerbated his low back
          pain (without any mention of the cervical
          pain). He apparently did not report any
          knee pain.

               . . . [Dr. Harold Young's] reports
          indicate that he diagnosed degenerative disc
          disease, and he never indicated that the
          degenerative condition was related to trauma
          or any specific event. Although Dr.
                             - 2 -
          [Hallett H.] Mathew's March 21, 2001, letter
          supports the claimant's causation argument,
          the notes associated with his treatment in
          1999 do not. On June 14, 1999, Dr. Mathews
          noted the claimant's neck, shoulder, and
          left knee symptoms "because of his overuse
          syndrome. . . ." but did not specifically
          relate his condition to the physical
          therapy. Furthermore, there is an
          inconsistency in the claimant's apparent
          reliance on the May 10, 1999, physical
          therapy note to document his first complaint
          of symptoms and Dr. Mathews' statement that
          the exacerbation occurred in June 1999.

               Lastly, we find no error in the Deputy
          Commissioner's characterization of the
          claimant's physical therapy as "gentle." We
          note, in particular, as did the Deputy
          Commissioner, that the claimant's knee
          problems resulted in the extensive knee
          reconstruction surgery performed by
          Dr. [Frank C.] McCue, [III]. We are not
          persuaded that [claimant's] physical
          therapy, however it is characterized, would
          result in such extensive damage to his knee.

     The commission's factual findings are amply supported by

the record.   As fact finder, the commission was entitled to

weigh the medical evidence.   See Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).      It

did so, and gave little weight to Dr. Mathew's March 21, 2001

letter, in light of the inconsistencies between that letter,

Dr. Mathews' office notes, and the other medical records.   In

light of those inconsistencies, coupled with claimant's

inability to attribute his symptoms to any specific exercise or

therapy, claimant's comments to Dr. Gajjar, and the lack of any

definitive opinion regarding causation in the medical records of

                              - 3 -
Drs. Young and McCue, we cannot find as a matter of law that

claimant's evidence sustained his burden of proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                             - 4 -